LOTTINGER, Judge.
The question of liability in this matter has been decided in the opinion handed down this day in the companion suit entitled “Geraldine L. Haddox et al. v. Baton Rouge Bus Company, Inc., et al.”, La.App., 135 So.2d 142.
The damages to the bus were stipulated to amount to $123.33; it is, therefore, ordered, adjudged and decreed that the judgment appealed from be reversed and that judgment be entered in favor of Plaintiff, Baton Rouge Bus Company, Inc., and against defendant, Ellis R. Haddox, as prayed for.
Judgment reversed and rendered.